Citation Nr: 0931308	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  05-17 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased initial rating for a head injury 
above the right eye with residual headaches, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel






INTRODUCTION

The Veteran had active service from April 1968 until January 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The Board first considered this appeal in December 2008 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses that further 
development is necessary.  Specifically, the Board finds 
another VA examination is necessary.

Although the Veteran underwent a VA examination in November 
2004, this examination had a view towards ascertaining 
whether the Veteran had a diagnosis of a head injury above 
the right eye with residual headaches and whether any current 
disability was related to service.  As such, the November 
2004 VA examination is not sufficient to ascertain the 
current severity of the disorder, with specific inquiry as to 
the rating criteria.  Beverly v. Brown, 9 Vet. App. 402, 406 
(1996) (Holding that VA rating examinations must contain 
findings which address the specific diagnostic criteria.); 
see Massey v. Brown, 7 Vet. App. 204, 208 (1994);  Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992) (Holding that VA 
must adhere to specific factors as enumerated in the rating 
criteria when evaluating schedular disability rating 
claims.).

Additionally, the November 2004 examination is too remote in 
time to address the current severity of the Veteran's 
service-connected head injury with residual headaches.  See 
also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding 
that a Veteran was entitled to a new examination after a two 
year period between the last VA examination and the Veteran's 
contention that his disability had increased in severity) and 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination 
too remote for rating purposes cannot be considered 
"contemporaneous").  Specifically, although the RO noted in 
the April 2009 Supplemental Statement of the Case that there 
was no record of treatment for headaches in recent VA 
outpatient treatment records, the VA outpatient treatment 
records continue to list headaches as an active problem.  
Furthermore, the Veteran continued to describe symptoms of 
current headaches in his Notice of Disagreement and 
Substantive Appeal.  Barr v. Nicholson, 21 Vet. App. 303 
(2007)(providing that lay testimony is competent to establish 
the presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The state of the record is therefore uncertain as to the 
severity of the Veteran's head injury above the right eye 
with residual headaches, and an updated VA examination is 
needed in order to make an informed decision regarding the 
Veteran's current level of functional impairment and 
adequately evaluate his current level of disability. See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); see also Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should afford the Veteran a 
comprehensive medical examination, to be 
conducted by a qualified physician, and 
accompanied by any clinical testing deemed 
appropriate by the examiner.  The claims 
folder, and a copy of this remand, must be 
reviewed by the examiner in conjunction 
with the examination, and the examiner 
must acknowledge this receipt and review 
in any report generated as a result of 
this remand.

The examiner is requested to provide 
findings on the current severity of the 
Veteran's head injury above the right eye 
with residual headaches.

A clear rationale for all opinions and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

2.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


